Citation Nr: 1804970	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and alcohol dependence, in remission, prior to December 19, 2014.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Nichols, Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and alcohol dependence, in remission, and assigned a 30 percent disability rating, effective May 20, 2011.  The Veteran perfected this appeal in which he challenged the initial rating assigned.  In December 2013, the RO increased the rating to 50 percent, and the Veteran has expressed dissatisfaction with the 50 percent rating.  

These issues on appeal have been remanded by the Board for further development in September 2015.

By way of a January 2016 rating decision by the Appeals Management Center (currently named the Appeals Management Office), the Veteran's PTSD was increased to 100 percent, effective December 19, 2014.  The period prior to December 19, 2014 is the relevant period on appeal here, as the 100 percent rating thereafter represents a full grant of the appeal.


FINDINGS OF FACT

1. Prior to December 19, 2014, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment. 

2. The Veteran is solely service-connected for PTSD, now rated as 70 percent from May 20, 2011, and rated as 100 percent disabling from December 19, 2014.

3. The weight of the competent, credible, and probative evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for assignment of a 70 percent initial disability rating for PTSD prior to December 19, 2014, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a TDIU have been met prior to December 19, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

3. The issue of entitlement to a TDIU from December 19, 2014, onward, is dismissed as moot.  38 U.S.C. § 7105 (2012); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

I. Increased Rating Analysis for PTSD

The Veteran contends that his service-connected PTSD is worse than what is contemplated by his current 50 percent rating for the period prior to December 19, 2014.  As will be discussed below, the Board finds that a 70 percent rating is warranted for this period.

A. Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the appeal period in question.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B. Rating Schedule

The Veteran's PTSD (currently rated at 50 percent disabling) is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2015; therefore, the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.  However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM, Fifth edition, p. 16 (2013).  However, GAF scores were in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM, Fourth edition, p. 46 (1994).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

C. Discussion

For the period prior to December 19, 2014, the evidence shows that the Veteran's PTSD more nearly approximates a 70 percent rating, based on occupational and social impairment with deficiencies in most areas such as work, family relations, mood, due to such symptoms as: daily sleep disturbances, frequent hypervigilance, frequent nightmares, obsessive rituals, difficulty concentrating, problems with memory, occasional neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships. 

At his PTSD diagnostic interview in November 2009, the Veteran complained of nightmares and sleep disturbances.  Upon mental status examination, his mood was bright, normal with congruent effective, appropriate to topic.  His speech was normal, thoughts were logical and goal-directed, without evidence of a thought disorder or delusion.  He had no homicidal or suicidal ideations (aside from passive thoughts in 2008) or any hallucinations.  He was not considered to be a danger to himself or others.  The Veteran's concentration was noted to be fair, and there were no signs of restlessness or psychomotor slowing.  At this time, the Veteran did not have a PTSD diagnosis.  He was found to have Axis I, alcohol dependency, gambling, and substance-induced mood disorder; his GAF was 60.

The Veteran underwent a VA examination in May 2010 where he reported symptoms which included depressed mood, sleep disturbances, fatigue, and decreased ability to concentrate.  He denied homicidal and suicidal ideations.  Upon examination, he was neatly groomed, and his speech and thought processes/content were unremarkable.  He denied hallucinations and panic attacks.  He reported problems with his short-term memory since the military.  He had not been working since May 2009 when he noticed problems at work as he was forgetting how to do routine tasks.  The examiner was unable to provide a diagnosis or a GAF score.

A June 2011 psychiatric evaluation from the Veteran's private psychiatrist, Dr. H.J., revealed a diagnosis of Axis I, PTSD, MDD, and panic disorder, with a GAF score of 39.  He reported symptoms such as frequent nightmares, sleep disturbances, panic attacks several times a week, angry outbursts, hypervigilance ("all the time"), and difficulty concentrating and focusing.  Socially, the Veteran reported once having been outgoing, but no longer having the desire to be around others, even family.  He had a fear of driving and could not drive himself around.  Upon mental status examination, the Veteran was disheveled and unkempt.  He had a thought process abnormality with tangential thinking.  His speech was normal and he had a slow response to questions.  He demonstrated mild cognitive impairment.  His mood was depressed and his affect was dull.  

An August 2011 VA examiner diagnosed the Veteran with PTSD (GAF score of 50).  The Veteran reported recurrent recollections of the stressful event happening approximately twice daily.  He had nightmares three to four times per week.  He avoided driving or riding in cars and had lost interest in working out, sports, or socializing.  He stated that he was "in a state of alienation."  He had a restricted range of affect.  He reported having two hours of sleep a night and trouble focusing on conversations.  He triple-locked his doors, and experienced hypervigilance.  As far as his psychiatric history, the Veteran denied having a history of violent behavior or panic attacks.  He denied suicidal ideations, but has had occasional suicidal thoughts, but feels that his hope for improvement keeps him from harming himself.  He is currently divorced.  Occupationally, the Veteran stated that he has not been able to work for the past two years and stated that there were a variety of factors contributing to his inability to work, to include his work-related back injury and his PTSD.  He stated that his constant pain and depression impair his motivation and the types of jobs that he might obtain with those two problems.  He otherwise had no difficulty with basic activities of daily living.  

Upon mental status examination, the Veteran was appropriately dressed and groomed.  He was pleasant and did not show signs of psychomotor agitation or retardation.  His mood was depressed and his affect was restricted, though speech and thoughts were normal.  There was no psychosis and he denied suicidal and homicidal ideations.  He was judged by the examiner to be a reliable historian.  Concentration was normal and he was able to understand simple and complex commands.  He was not a danger to himself or others.  He had no panic attacks.  The examiner opined that the Veteran can manage his own funds.  His psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  

A September 2011 letter from Dr. J.D. associated with VC & Associates summarizes the Veteran's treatment from May 2011 to August 2011.  The Veteran was diagnosed with MDD and PTSD with panic attacks and alcohol dependence.  He reported a work injury and has been out of work since May 2009.  He has been homeless since November 2011 when he lost his house.  He has had passive suicidal thoughts but has not acted on them.  

A September 2011 lay statement from V.M., who has given the Veteran shelter at his home and acted as his "overseer" for the past 6 months, described his observations of the Veteran's behavior and mental health.  He wrote that the Veteran does not sleep well at night, has nightmares, and suffers from alienation.  He stated that the Veteran's conditions came to fold when the Veteran lost his job, followed by his marriage falling apart, and now his condition of being homeless has essentially led to his deterioration.  He also confirmed that the Veteran has a fear of driving or even riding in cars.

A May 2011 letter from the Veteran's ex-wife described the Veteran's sleep issues and nightmares, but also described the extent of his social alienation.  Additionally, she described him having a lack of patience as he would "explode over the simplest things."  

The Veteran's treatment notes from Dr. H.J. covering July 2011 to April 2012 (June 2011 notes are summarized above) show that the Veteran consistently had depressed mood, sleep problems, nightmares, flashbacks, low energy, and lack of focus.  He was homeless and was taken in by someone (presumably V.M.).

Medical records from VC & Associates from April 2011 to April 2012 show that the Veteran has been undergoing medication management for his psychiatric disability.  The initial assessment report from April 2011 lists the various symptoms that the Veteran has been experiencing that are consistent with the rest of the evidence of record (e.g., sleep disturbances, nightmares, flashbacks, fatigue, and concentration problems).  The Veteran denied suicidal and homicidal ideations although he admitted to having frequent thoughts about death or dying.  He reported that he would not harm himself or anyone else.  Assigning a diagnosis of MDD and a GAF score of 55, the Veteran was said to have "moderate impairments" related to his MDD that impacted his daily functioning.  

The April 2011 to 2012 evaluations from VC & Associates, diagnosing the Veteran with MDD and PTSD, show more of the same symptoms discussed previously.  To summarize, at his worst on mental status examinations, the Veteran generally (except for one time where he was unkempt) had a normal appearance, was appropriately groomed, his speech was "slowed" and/or "soft", he was cooperative, had decreased motor activity, had a depressed mood, had normal flow or thought and insight/judgment, and his content of thought included "feelings of unreality."

VA treatment records from December 2011 to March 2013 show symptoms of nightmares, flashbacks, intrusive thoughts, depressed mood, and sleep difficulties.  He denied panic attacks, mania, homicidal or suicidal ideations.  His mental status examination showed that the Veteran would slur words or trail off in the middle of sentences, saying that he had forgotten words.  Speech and thought process appeared to be tangential and difficult to follow.  He was not a danger to himself or others.

Dr. H.J. evaluated the Veteran again in July 2012.  At this point, he did not have any hallucinations, suicidal or homicidal ideations.  In a September 2012 letter to an attorney, the doctor noted the Veteran's cognitive limitations, suggesting that he undergo neuropsychological testing.  A November 2012 note describes that the Veteran cannot focus or concentrate.  Dr. H.J. screened him for cognitive impairment and he had problems with focusing, concentration, and recall, which might be related to his depression and anxiety.  March 2013 to February 2014 notes show that the Veteran has consistently demonstrated the same symptoms of anxiety, sleep disturbances, depressed mood, hyperarousal, nightmares, and flashbacks.  Socially, the Veteran lived alone and stated that he has no friends or relationships (though he is attending a group; see November 2013 note).  Mental status examinations over this period show that the Veteran did not have psychosis or delusions, suicidal or homicidal ideations, or hallucinations.  The February 2014 mental status examination notably shows that he endorsed a blunted affect with psychomotor retardation.  He was anxious and disheveled.  He had thought blocking, word searching, and delayed thought.  He had a general discomfort with crowds and there were obsessive thoughts about being safe.  His son was living with him and helping, but he continued to have issues maintaining relationships.  His GAF was 46.  

The Veteran was assigned a 100 percent rating for his PTSD and alcohol dependence, in remission (see January 2016 Rating Decision) based on a December 19, 2014 psychiatric evaluation by Dr. J.T., which noted significant symptoms of depression, interpersonal sensitivity, anxiety, hostility, paranoia, and psychoticism.  He was diagnosed with a mild intellectual ability and PTSD.  After several types of cognitive testing, Dr. J.T. summarized that the Veteran had difficulties with working memory, verbal reasoning, spatial skills, nonverbal abstract reasoning, and processing skills.  His adaptive skills were delayed as evidenced by his intellectual delays, poor decision making skills, inability to maintain employment, and inability to maintain social relationships.  Objective testing results, self-report, and behavioral observations by the examiner during testing indicate significant inattention, impulsivity, and executive function deficits.  Notably, the examiner stated that the Veteran has "intellectual, executive function, and psychological difficulties that hinder his ability to effectively prepare for, seek, and engage in employment independently" and he "is likely to struggle if required to work on a regular basis" as his "intellectual deficits, inability to focus, processing speed deficits, and psychological distress make it highly unlikely for him to be successful at a job."  Thus, it is clear that, based on this report, when rating the Veteran, the RO considered his psychiatric disability as a whole, considering both the impact of his PTSD and intellectual disability symptoms.  Because the VA examiner did not adequately distinguish what exact symptoms could only be attributed to PTSD versus the intellectual disability, the Board has no evidentiary basis to separate the symptomatology.  See Mittleider v. West, 11 Vet. App. 181 (1998)

Given the symptoms summarized above, the Board finds that the deficiencies in the Veteran's mood, his anxious and depressed state (near-continuous depression), daily sleep disruptions, concentration problems, cognitive issues, occasional panic attacks, and near-constant hypervigilance severely impact his occupational and social functioning.  In this regard, his irritability, lack of focus, cognitive and memory issues have been shown to have interfered with his work; the Veteran stated that he stopped working due to these symptoms.  Socially, it is clear that he very much isolates himself, avoiding social events and crowds.  His phobia regarding driving and even getting in a vehicle impact his ability to function occupationally and/or socially as well.

Given the frequency, severity, and duration of the Veteran's sleep impairment, nightmares (several times per week), hypervigilance (near-constant), anxiety, constant depression, frequent concentration/memory and cognitive issues, occasional obsessive rituals, and social alienation, the criteria for a 70 percent disability rating for PTSD have been satisfied.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442.  Moreover, the Veteran's GAF scores throughout the rating period on appeal have varied, ranging between 39 (lowest) and 60 (highest), indicative of moderate to severe symptoms or moderate to severe impairment in social, occupational or school functioning.  Accordingly, the Board finds that the criteria for a 70 percent rating for PTSD are approximated for the entire rating period on appeal.

However, prior to December 19, 2014, the Board finds that the Veteran's PTSD is not productive of total social and occupational impairment, thus the criteria for a 100 percent rating have not been shown by the record.

While the Veteran generally demonstrated an inability to establish and maintain effective relationships, it is inconsistent with total social impairment as he maintained some social contacts, including his son (who lived with him at some point), and he accepted help from generous people who took care of him for a temporary period of time.  He demonstrated appropriate behavior at his psychiatric appointments (reported as cooperative).  Additionally, on this record, he has not demonstrated that he was a danger to himself or others.  He had no homicidal ideations and no suicidal ideations (aside from fleeting thoughts).  

While there has been some impairment in thought processes and speech, there was not gross impairment in thought processes or communication.  He had no delusions or hallucinations or grossly inappropriate behavior.  While he appeared disheveled and unkempt from time to time, he was still found to be able to handle his finances and perform activities of daily living (other than driving).  He was not disoriented to time or place, and his memory loss was not so severe as to forget names of close relatives, his own occupation, or his own name.  As a result, he was not completely occupationally impaired nor did he more nearly approximate such impairment.

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has more nearly approximated the criteria for an initial 70 percent rating, but not higher prior to December 19, 2014.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  All of the Veteran's PTSD symptoms are contemplated by the 70 percent rating.  Therefore, the appeal to this extent is granted.

II. TDIU

The Veteran is also seeking a TDIU, claiming that his PTSD symptoms make him unemployable.  His appeal for a TDIU was raised as a component of the initial rating claim for PTSD, thereby beginning the appeal period now before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For the reasons that follow, the Board finds that the Veteran's service-connected PTSD prevents the Veteran from securing or following a substantially gainful occupation.

A. Applicable Law

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2017).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but rather is a determination to be made by the adjudicator based on the totality of the evidence.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (noting that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

B. Discussion

On his February 2012 VA Form 8940, or TDIU application, the Veteran claimed that his PTSD was preventing him from substantially gainful occupation.  He last worked in May 2009 as an equipment technician for Carolina Dialysis, which is when he claimed his PTSD impacted his full-time employment.  He explained that he had problems concentrating and completing simple tasks.  His lack of rest caused work problems and his memory was "short lived and [his] patience [was] very little."  He staye[d] depressed and "always [felt] stressed out."  The employer's form, VA Form 21-4192, corroborates the Veteran's facts regarding his employment; nothing was mentioned regarding termination or quitting due to a disability, PTSD or otherwise.

First, the Board recognizes that the Veteran now meets the schedular criteria for a TDIU, as he has single service-connected disability (PTSD) rated at 70 percent.  See 4.16(a).  

Now turning to the question of whether the Veteran is capable of substantially gainful employment, the Board considered the entire evidence of record, and concludes that the Veteran's PTSD prevents him from such employment.

As mentioned above, Dr. J.T. in December 2014 stated that the Veteran has "intellectual, executive function, and psychological difficulties that hinder his ability to effectively prepare for, seek, and engage in employment independently" and he "is likely to struggle if required to work on a regular basis" as his "intellectual deficits, inability to focus, processing speed deficits, and psychological distress make it highly unlikely for him to be successful at a job."  Prior to this evaluation, the evidence demonstrates that the Veteran was not capable of substantially gainful employment based on the severity of his PTSD symptoms alone.  The record consistently shows that during the appeal period, the Veteran has had memory issues, concentration problems, speech deficiencies, daily sleep disturbances causing fatigue, hyperarousal, anxiety, and a phobia of driving.  Given the nature of his complex psychiatric disorder, which clearly impacts his cognitive abilities, the Board finds that the Veteran more likely than not cannot participate in gainful employment.  

Additionally, while the Board notes that the Veteran was eventually awarded SSA disability benefits primarily for his back injury, it does not exclude the Board from finding that he meets the TDIU criteria based on his PTSD alone.  While VA and SSA use different standards to assess employability, and a determination of unemployability by SSA is in no way dispositive for purposes of determining entitlement to a TDIU, assessments conducted in conjunction with the Veteran's SSA disability claim are probative to the issue at hand.  In SSA records, the Veteran has consistently listed PTSD symptoms and related medications to describe his disabling condition.  This is consistent with the statements he has made to physicians and to VA regarding his psychiatric symptoms and the degree to which they impact his ability to work.  There is nothing in the record that contradicts this finding.  As such, a TDIU is warranted.

Lastly, the Board notes that the Veteran is in receipt of a schedular 100 percent rating for his PTSD as of December 19, 2014.  In some cases, but not all, the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Veteran may receive a total (100 percent) rating based on a combination of his service-connected disabilities, or for a single service-connected disability.  Special monthly compensation (SMC) may be warranted in addition to his regular compensation if the Veteran has a total disability rating for a single disability, and additional service-connected disability or disabilities rated at 60 percent or more.  The total rating for the single disability for SMC purposes may be schedular, or may be based on TDIU, so long as TDIU was granted solely because of that single disability.  Thus, if the Veteran's total rating is based on a combination of his service-connected disabilities, (which by definition would mean that his individual service-connected disabilities are each rated at less than 100 percent), then TDIU is not moot if it could be granted on a single disability, in turn making the Veteran eligible for SMC.  If however he has a single disability already rated at 100 percent, such as in this case, then entitlement to TDIU becomes moot, because he has already met that portion of the requirement for SMC.

The assignment of the Veteran's 100 percent schedular evaluation for PTSD renders the TDIU claim moot from December 19, 2014, forward.


ORDER

A 70 percent initial rating for PTSD and alcohol dependence, in remission, prior to December 19, 2014, is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU prior to December 19, 2014, is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU from December 19, 2014, is dismissed as moot.




____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


